DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,154,565 (‘565 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current application are anticipated by claims 1-20 of ‘565.
	With respect to claims 1, 8, claim 1 of ‘565 discloses all the claimed limitations except for the second client devices being associated with different users. Since claim 1 of the current application discloses the second client devices being associated with one or more users, it would have been obvious to one of ordinary skill in the art at the time of the invention was made that the claimed one or more users of the current application could be interpreted as different users as claimed in claim 1 of ‘565.


	With respect to claims 2-7, 9-14, 16-20, claims 2-20 of ‘565 disclose all the claimed limitations.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

With respect to claims 8-14, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6, 8-11, 13, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoshitaishvili et al (2014/0136333) in view of Izrailevsky et al (2008/0250136).
With respect to claims 1,8, Shoshitaishvili discloses an apparatus to monitor online activity (para [0017]) comprising: at least one processor; and memory including instructions that, when executed, causing the at least one processor to: compare 720 (fig 7) first uniform resource locators collected from a first client device of a known HOME”) (para [0045], “data associated with a user of one or more devices”) with second uniform resource locators collected from second client devices associated with one or more users, the one or more users being unknown (fig. 3, “WORK”) (para [0045], “data associated with a user of one or more devices”); and associate at least some of the second uniform resource locators as online activity of the known panelist based on ones of the first uniform resource locators matching at least portions of ones of the second uniform resource locators 720,730 (fig 7) or 820, 830 (fig 8).
Shoshitaishvili discloses collecting user’s activities. Shoshitaishvili does not disclose collecting the uniform resource locators (URL) as claimed. Since Shoshitaishvili discloses the user's activities could be internet protocol addresses (para [0054]) and Izrailevsky discloses a system for tracking of cross-domain user activities (abstract) by using URL (para [0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shoshitaishvili by using the URL as claimed for monitoring user activities easier (taught by Izrailevsky in para [0004]).

With respect to claims 2,9, Shoshitaishvili does not disclose comparing at least domain name portions of the ones of the second uniform resource locators to domain name portions of the first uniform resource locators. Izrailevsky discloses using domain name for tracking of cross-domain user activities (paras [0003], [0004]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to 

With respect to claims 3,10, Shoshitaishvili discloses determining that the second uniform resource locators are accessed via a same internet protocol address associated with the second client devices to access the Internet (para [0054], “Online activity data includes, but is not limited to, Internet protocol addresses, age, gender, geolocation, and browser cookies of a user. Identification data includes data related to the target data and persona associated with the identified persona advertisement. Presentation data includes data related to a time, location, persona and device associated with the presentation of a presented persona advertisement”).

With respect to claims 4,11, Shoshitaishvili discloses a data structure to store 212 (fig 2) the second uniform resource locators in association with the internet protocol address registered via the second client devices (refer to discussion in claim 3 for the URL and domain name). 

With respect to claims 6,13, refer to discussion in claim 1 for comparing the URLS. Further, Shoshitaishvili discloses using a threshold for making decision 940 (fig 9).

cookie-based ids”) for tracking online activity data.

Claims 5, 7, 12, 14, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoshitaishvili et al (2014/0136333) in view of Izrailevsky et al (2008/0250136) and Official Notice.
With respect to claims 5,12, Shoshitaishvili discloses using cookie (para [0047], “cookie-based ids”) for online activity data. Shoshitaishvili does not disclose storing data in corresponding groups based on corresponding cookie identifiers. The Official Notice is taken that storing data in groups would have been known. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shoshitaishvili by a known method for as claimed to track the activities easier. 

With respect to claims 7,14, Shoshitaishvili discloses all the claimed limitations except for wherein the first client device is a metered device, the second client devices are non-metered devices. The Official Notice is taken that using a meter for collecting user’s activities have been known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shoshitaishvili by using a meter in the first client device for collecting the user’s activities in private network easier.
Shoshitaishvili does not disclose the second client device not having a meter. Izrailevsky discloses a method for tracking user's activities across domain (abstract) by using a beacon for collecting the URL could be considered as not having a meter as claimed). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shoshitaishvili with the second device not having a meter as claimed to monitor the user's activities across different environments (both private and public).

With respect to claim 16, refer to discussion in claim 6 above for the threshold. Shoshitaishvili does not disclose determine a quantity of the ones of the first uniform resource locators that match at least portions of the ones of the second uniform resource locators. The Official Notice is taken that tracking an online activity by using the quantity as claimed would have been known. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shoshitaishvili by determining the quantity as claimed for different intended uses.

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 17, the prior art of record, taking alone or in combination, fail to disclose a method and/or system wherein the known user is a panelist registered with an audience measurement entity and the one or more unknown users are not registered with the audience measurement entity, and the instructions, when executed, cause the at least one processor to associate the online activity with a panelist identifier 

With respect to claim 18, the prior art of record, taking alone or in combination, fail to disclose a method and/or system wherein the known user is a panelist registered with an audience measurement entity, and the instructions, when executed, cause the at least one processor to: instruct the panelist to register an internet protocol address with a server associated with the audience measurement entity; and in response to the internet protocol address being registered, associate at least one of the second client devices with the panelist based on the at least one of the second client devices having accessed the second uniform resource locators with the internet protocol address, which functionally operated as claimed in claim 18, in combination with all of the limitations of the base claim and any intervening claims.

With respect to claim 20, the prior art of record, taking alone or in combination, fail to disclose a method and/or system wherein the cookie identifier is a first cookie identifier, and the instructions, when executed, cause the at least one processor to: instruct the second client devices to configure second cookie identifiers on the second client devices; in response to ones of the second client devices accessing a tagged website, obtain ones of the second uniform resource locators and respective ones of the second cookie identifiers from the ones of the second client devices; and store the ones of the second uniform resource locators into at least one group based on the respective ones of the second cookie identifiers, which functionally operated as claimed in claim 

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument about 112 rejection (pages 7-8), the rejection is withdrawn.

With respect to applicant’s argument in claims 1,8,15 (page 9), Shoshitaishvili discloses collecting online activity data from a user device 310, 314 (fig 3); collecting online activity data from a second plurality of devices 320 (fig 3) associated with one or more users; and comparing the online activity data of the first and second devices (fig 7 or fig 8). 
Shoshitaishvili discloses comparing the activity data. Shoshitaishvili does not disclose the data being an uniform resource locators (URLs) as claimed. Since Shoshitaishvili discloses the user's online activity data could be internet protocol addresses (para [0054]) and Izrailevsky discloses a system for tracking of cross-domain user activities (abstract) by using URLs (para [0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shoshitaishvili by replacing the online activity data of Shoshitaishvili with the URLs of Izrailevsky (collecting the URLs and comparing the URLs for monitoring the online activities as claimed), for monitoring user activities easier (taught by Izrailevsky in para [0004]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU T NGUYEN/Primary Examiner, Art Unit 2453
04/13/2021